DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	The claimed invention of a method of treating cancer by administering a combination therapy to a patient in need thereof comprising of an effective amount of a riluzole prodrug as depicted in claim 1, and an inhibitor of a checkpoint receptor selected from PD-1 and PD-L1, wherein the cancers are selected from cell carcinoma, solid malignancy, and squamous cell carcinoma of head and neck is novel and non-obvious. The closest prior art is due to Smith (US 2015/0045401) of record. Smith teaches pharmaceutical compositions of substituted riluzole prodrugs useful for the treatment of cancers including melanoma, breast cancer, brain cancer, and prostate cancer through the release of riluzole (abstract; claims 1, 6, 19, and 22). Smith teaches the composition may be combined with an additional anticancer agent among which include Vemurafenib, Ipilimumab, Masitinib, Sorafenib, Lenalidomide, Oblimersen, Trametinib, Dabrafenib, RO5185426, Veliparib, Bosentan, YM155, CNTO 95, CR011-vcMMAE, CY503, Lenvatinib, Avastin, Tasidotin, Ramucirumab, IPI-504, Tasisulam, KW2871, MPC-6827, RAF265, Dovitinib, Everolimus, MEK162, BKM120, Nilotinib, Reolysin, 825A, Tremelimumab, PI-88, Elesclomol, STA9090, and Allovectin-7 may be selected (claim 18). Smith teaches a wide number of riluzole prodrugs. The scope if the instant invention is very specific limited to only one riluzole prodrug as recited in claim 1. Moreover, Applicant has successfully demonstrated the superior efficacy of the combination of the riluzole prodrug and a PD-1 and PD-L1 checkpoint inhibitor.


    PNG
    media_image1.png
    466
    909
    media_image1.png
    Greyscale


 	As exemplified in Table 1 above, “it can be seen that by day 26, the mice in Arm 1 (Control) had 0% survival, the mice in Arm 2 (PD-1) had 50% survival and the mice in Arms 6, 7 and 8 had at least 70 to 80% survival. Accordingly, at day 26, the Mouse Survival Ratio (MSR26) was about 1.4 to 1.6 (i.e., 70/50 and 80/50). At day 28, the mice in Arm 1 (Control) had 0% survival, the mice in Arm 2 (PD-1) had 30% survival and the mice in Arms 6, 7 and 8 had at least 60 to 80% survival. Accordingly, at day 28, the Mouse Survival Ratio (MSR2s) was about 2.0 to 2.6 (i.e., 60/30 and 80/30). At day 60, the mice in Arm 1 (Control) had 0% survival, the mice in Arm 2 (PD-1) had 30% survival and the mice in Arms 6, 7 and 8 had 60 to 70% survival” (specification, page 20, 2¶). Thus, the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 2, 4, 6, 10, 11, and 15-27 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627